                                                                                FILED
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


                                                                              tgCWENGUUi

OSCAR MORA,


                     Plaintiff,
                                                        DECISION AND ORDER
              V.

                                                        6:I5-CV-06038 EAW
W. HUGHES,Deputy Supt. of Security,
J. RAO, Medical Doctor, and A. HAYNES,
Registered Nurse,

                     Defendants.



                                   INTRODUCTION


       Plaintiff Oscar Mora ("Plaintiff), proceeding pro se, is a prisoner currently

incarcerated at the Attica Correctional Facility ("Attica"). He brings this action against

three Attica employees—W. Hughes ("Hughes"), Deputy of Security; J. Rao ("Dr. Rao"),

a doctor; and A. Haynes("Haynes"), a nurse (collectively, "Defendants")—^pursuant to 42

U.S.C. § 1983, alleging that Defendants were deliberately indifferent to his serious medical

needs in violation of the Eighth Amendment. (Dkt. 1). Presently before the Court is

Defendants' motion for summary judgment pursuant to Rule 56 of the Federal Rules of

Civil Procedure. (Dkt. 72). For the reasons discussed below, the Court grants Defendants'

motion.
                                     BACKGROUND


I.      Factual Background


        The following facts are taken from Defendants' statement of undisputed facts (Dkt.

72-1), Plaintiffs response (Dkt. 77), and their supporting documents. Where the parties

specifically controvert particular facts, the Court has noted the disagreement. As is

required, the Court views all facts in the light most favorable to Plaintiff.

        A.     The Glucometer


        Plaintiff suffers from Brittle Type 1 Diabetes, which is "the most severe category of

Type 1 Diabetes," as well as hypoglycemia (low blood sugar) and hyperglycemia (high

blood sugar). {Id. at ^ 8). Between 2008 and 2017, Plaintiffs blood sugar was checked

6,945 times, and his blood sugar was normal on 2,014 of those tests, or 29% of the time.

{Id. at 7).

        Blood glucose meters, also referred to as glucometers, are devices used to track

fluctuations in blood glucose level. Blood Glucose Meter: How to Choose, Mayo Clinic

(Dec.    17, 2016), https://www.mayoclinic.org/diseases-conditions/diabetes/in-depth/

blood-glucose-meter/art-20046335. The user inserts a test strip into the glucometer, uses

a special needle called a lancet to get a drop of blood, touches the test strip to the blood,

and waits for the reading to appear on the device's screen. Id. The New York State

Department of Corrections and Community Supervision ("DOCCS") does not permit

inmates to have personal glucometers; they are instead kept by medical staff. (Dkt. 72-1

at ^ 1). This is because the lancets used with the glucometers may be used for tattooing or

inflicting harm and can contribute to the spread of diseases such as HIV and Hepatitis C.

                                             -2-
{Id. at ^ 3). However, an inmate may be provided with an insulin pump' if an

endocrinologist and the facility chief medical officer recommend one. {Id. at Tf 6).

       Plaintiff was scheduled to have appointments with an endocrinologist in 2008,2009,

2010, 2012, and 2017 (Dkt. 72-5 at T| 13), but he refused to go each time, claiming that

necessary precautions were not undertaken to ensure his safety during transport in the event

that he experienced a medical complication. (Dkt. 77 at ^ 35). The endocrinologist seen

by Attica inmates is approximately 20 minutes away from the facility, and in the event of

an adverse reaction, Attica staff are trained to transport inmates to the nearest hospital.

(Dkt. 81 at    15-16).^ Plaintiff has requested a video conference with an endocrinologist

instead. (Dkt. 77 at Tf 36).

       During the course ofPlaintiffs incarceration at Attica, Plaintiff had his blood sugar

level checked twice a day and could have insulin or sugar administered as needed, as well

as emergency medical access 24 hours a day and seven days a week. (Dkt. 72-1 at ^ 16).

As a result of his condition. Plaintiff has called medical staff to his cell for treatment on

many occasions, gone to the emergency room, and in one instance was found on the floor.



'      An insulin pump is a device that continuously measures blood sugar levels and
automatically dispenses insulin, allowing an inmate to receive insulin without an
emergency medical callout. (Dkt. 72-1 at ^ 6; Dkt. 72-5 at ^ 12).

^      Docket 81 is the declaration of physician's assistant Deborah Graf, and Plaintiff
claims the statements contained in this declaration are HIPAA violations. (Dkt. 79 at 2).
"Although HIPAA generally provides for the confidentiality of medical records,... an
individual cannot sue for its enforcement or for damages caused by disclosures." Ross v.
Westchester Cty. Jail, No. 10 Civ. 3937(DLC), 2012 WL 86467, at *9(S.D.N.Y. Jan. 11,
2012)(citing 42 U.S.C. §§ 1320d-l to d-7 and Warren Pearl Constr. Corp. v. Guardian
Life Ins. Co. of Am., 639 F. Supp. 2d 371, 377 (S.D.N.Y. 2009) (collecting cases)).
Accordingly, the Court finds Plaintiffs arguments regarding HIPAA are without merit.
                                            -3-
(Dkt. 11 2lX1\ Dkt. 77-2 at 87-122). Dr. Rao informed Plaintiff that while the processes at

Attica were adequate to treat his illness, a glucometer would not be a bad idea. (Dkt. 72-5

at ^ 6). Dr. Rao had previously spoken with head of security, Hughes, about allowing

diabetic inmates to have glucometers, and Hughes told him that the devices were

prohibited. (Dkt. 72-4 at ^ 6; Dkt. 72-5 at ^ 7). However, Dr. Rao encouraged Plaintiff to

reach out to security directly and tell them that the doctor had approved a glucometer for

him. (Dkt. 72-5 at     7-8). Hughes denied Plaintiffs request for the device. (Dkt. 72-4 at

117).

        During the course of his incarceration. Plaintiff has not suffered from ketoacidosis,

diabetic coma, diabetes-related strokes, blindness, amputation, or ulcers. (Dkt. 72-5 at

^ 15). Plaintiffalso consistently refused to follow a diabetic diet or instructions from Attica

medical staff regarding insulin dosage. {Id. at 6-18). He was placed on a controlled low-

carbohydrate diet on July 1,2008,from which he was removed at his request on September

29, 2008. (Dkt. 77-2 at 157-58, 161).

        B.     December 29,2013


        Around 11:00 p.m. on December 29, 2013, Plaintiff informed a corrections officer

that he was not feeling well. (Dkt. 72-1 at ^ 8). The officer called Nurse Haynes and told

him that Plaintiff was having a diabetic issue.^ {Id. at ^ 8; Dkt. 77-2). Pursuant to Attica


^       Nurse Haynes in his declaration states that he was informed Plaintiff was having "a
diabetic issue of low blood sugar." (Dkt. 72-3 at f 4). However,the logbook entry by the
officer states that Plaintiff was not feeling well and notes that he is diabetic (Dkt. 77-2 at
140), and the memorandum submitted by Nurse Haynes on January 1, 2014, states the
officer advised him that "there seemed to be a diabetic issue" {id. at 142). Viewing the
record in the light most favorable to Plaintiff, the Court will assume for purposes of this
                                             -4-
rules, Nurse Haynes was not permitted to go in the gallery during the night shift, and he

was concerned that it would take too long to arrange to escort Plaintiff to the infirmary.

(Dkt. 72-3 at ^ 6; Dkt. 81 at ^ 18). Nurse Haynes told the officer to provide Plaintiff with

sugar and inform him if Plaintiff still had symptoms after 10 minutes. (Dkt. 72-1 at T[ 9).

Nurse Haynes did not hear from the officer again that evening. (Dkt. 72-3 at f 10). The

officer then told Plaintiff that Nurse Haynes would not treat Plaintiff unless Plaintiff was

having a diabetic reaction, and Plaintiff told the officer that he was; however, the officer

walked away without informing Nurse Haynes. (Dkt. 72-1 at ^ 12). The officer logbook

for that night states Plaintiff complained about not feeling well for diabetic reasons and

that Nurse Haynes "said to have him eat or drink something, did not want to see him."

(Dkt. 77-2 at 140).

       Plaintiff slept poorly, waking up throughout the night to urinate. (Dkt. 72-6 at 11).

The next morning. Plaintiff had his regular blood sugar check and was provided insulin.

(Dkt. 72-1 at ^ 13). His blood sugar level was over 400, although it had been that high on

numerous other days that month as well. (Dkt. 72-3 at ^ 13).

II.    Procedural Background


       Plaintiff filed the instant action on January 21, 2015. (Dkt. 1). This Court granted

Plaintiff leave to proceed informa pauperis on September 29, 2015. (Dkt. 6).

       On May 15,2016,Dr. Rao moved to dismiss the complaint with respect to the claims

asserted against him(Dkt. 15), and the Court denied the motion on February 28,2017(Dkt.



motion that the corrections officer did not specify that Plaintiff was having a low blood
sugar issue when speaking to Nurse Haynes.
                                            -5-
27). All Defendants submitted separate Answers to the Complaint. (Dkt. 18; Dkt. 32; Dkt.

53). The case was referred to United States Magistrate Judge Jonathan W. Feldman on

August 31, 2016, for all pretrial matters excluding dispositive motions. (Dkt. 20).

       On June 20,2018, Defendants filed the instant motion for summaryjudgment. (Dkt.

72). Plaintiff responded on September 17, 2018 (Dkt. 77), and Defendants replied on

September 27, 2018 (Dkt. 78). On October 11, 2018, Plaintiff filed a sur-reply without

leave of the Court (Dkt. 79), and Defendants subsequently filed a letter with an amended

Declaration of Deborah Graf to correct a mistake in the original submitted with their reply

papers (Dkt. 81). Plaintiff also filed a reply to this letter. (Dkt. 82). The Court has

considered all of the parties' submissions related to the instant motion in rendering this

Decision and Order.


                                      DISCUSSION


I.     Standard of Review


       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

should be granted if the moving party establishes "that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.

P. 56(a). The Court should grant summary judgment if, after considering the evidence in

the light most favorable to the nonmoving party, the court finds that no rational jury could

find in favor of that party. Scott v. Harris, 550 U.S. 372, 380 (2007)(citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

      "The moving party bears the burden ofshowing the absence of a genuine dispute as

to any material fact[.]" Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486(2d

                                           -6-
Cir. 2014). "Where the non-moving party will bear the burden of proof at trial, the party

moving for summary judgment may meet its burden by showing the evidentiary materials

of record, if reduced to admissible evidence, would be insufficient to carry the non-

movant's burden of proof at trial." Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y.2011)(citing Celotex Corp. v. Catrett, All U.S. 317,322-23(1986)). Once the

moving party has met its burden, the opposing party "must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation." Robinson v. Concentra Health Servs., Inc.,

781 F.3d 42, 44(2d Cir. 2015)(quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358(2d

Cir. 2011)).    Specifically, the non-moving party "must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact." Brown, 654

F.3d at 358. Indeed, "the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact." Anderson v. Liberty Lobby,

Inc., All U.S. 242, 247-48 (1986).

       "It is well-settled that pro se litigants generally are entitled to a liberal construction

of their pleadings, which should be read 'to raise the strongest arguments that they

suggest.'" Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001)(quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)); see also McEachin v. McGuinnis, 357 F.3d

197, 200 (2d Cir. 2004)("[Wjhen [a] plaintiff proceeds pro se ... a court is obliged to

construe his pleadings liberally, particularly when they allege civil rights violations.").



                                             -7-
II.    Claims of Inadequate Medical Care


      "The Eighth Amendment, which applies to the states under the Due Process Clause

of the Fourteenth Amendment, guarantees freedom from cruel and unusual punishment."

Jones V. Westchester Cty. Dep't ofCorrs. Med. Dep't, 557 F. Supp. 2d 408,413(S.D.N.Y.

2008). An Eighth Amendment claim arising out of inadequate medical care requires a

plaintiff-inmate to demonstrate that a defendant was deliberately indifferent to a serious

medical need. Estelle v. Gamble, 429 U.S. 97, 104 (1976); see also Farmer v. Brennan,

511 U.S. 825, 834(1994). A claim for deliberate indifference has both an objective and a

subjective component. Wilson v. Setter, 501 U.S. 294, 298-99(1991).

       Objectively, a medical need is serious for constitutional purposes if it presents '"a

condition of urgency' that may result in 'degeneration' or 'extreme pain.'" Chance v.

Armstrong, 143 F.3d 698, 702(2d Cir. 1998)(quoting Hathaway v. Coughlin, 37 F.3d 63,

66 (2d Cir. 1994)). "[I]f the prisoner is receiving on-going treatment and the offending

conduct is an unreasonable delay ... in that treatment, the seriousness inquiry focuses on

the challenged delay or interruption in treatment rather than the prisoner's underlying

medical condition alone." Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006)

(quotation and original alteration omitted). It is appropriate "to consider the absence of

concrete medical injury as one of the relevant factors in determining whether the asserted

deprivation of medical care was sufficiently serious to establish a claim under the Eighth

Amendment." Smith v. Carpenter, 316 F.3d 178, 189(2d Cir. 2003).

       "Subjectively,the official charged with deliberate indifference must have acted with

the requisite state of mind, the 'equivalent of criminal recklessness.'" Lapierre v. County

                                           -8-
ofNassau, 459 F. App'x 28, 29(2d Cir. 2012)(quoting Hathaway v. Coughlin, 99 F.3d

550, 553(2d Cir. 1996)). Specifically, a plaintiff must prove that the prison official knew

of a serious medical condition and nonetheless disregarded the plaintiffs medical needs.

Farmer, 511 U.S. at 837 (holding that a prison official does not act in a deliberately

indifferent marmer towards an inmate unless he "knows ofand disregards an excessive risk

to inmate health or safety"); see also Seaman v. Unger, 838 F. Supp. 2d 108, 110

(W.D.N.Y. 2011)("To establish deliberate indifference, ...[a] plaintiff must prove that

the defendants had a culpable state of mind and intended wantonly to inflict pain."). More

than medical malpractice is required to establish a constitutional violation. See Hill v.

Curcione,657 F.3d 116,123(2d Cir. 2011)("Medical malpractice does not rise to the level

of a constitutional violation unless the malpractice involves culpable recklessness[.]")

Similarly, mere negligence is not actionable. "A [prisoner's] complaint that a physician

has been negligent in diagnosing or treating a medical condition does not state a valid claim

of medical mistreatment under the Eighth Amendment." Estelle, 429 U.S. at 106.

       Additionally, when applying the deliberate indifference standard, courts should

accord prison administrators "wide-ranging deference in the adoption and execution of

policies and practices that in their judgment are needed to preserve internal order and

discipline and to maintain institutional security." Trammel v. Keane, 338 F.3d 155, 163

(2d Cir. 2003)(quoting Bell v. Wolfish, 441 U.S. 520, 547(1979)).

       A.     Glucometer Claims


       Plaintiff maintains that Dr. Rao was deliberately indifferent because he advised

Plaintiffto ask Hughes for a glucometer instead of speaking with Hughes himself(Dkt. 77

                                            -9-
at ^ 13), and that Hughes was deliberately indifferent for failing to approve the glucometer

{id. at Tf 24). The Court grants Defendants' motion for summary judgment as to these

claims for the following reasons.

              1.     Serious Medical Need


       A reasonable trier of fact could not find that the denial of Plaintiffs request for a

glucometer satisfies the objective prong ofthe deliberate indifference standard. "It is well-

established that mere disagreement over the proper treatment does not create a

constitutional claim. So long as the treatment given is adequate, the fact that a prisoner

might prefer a different treatment does not give rise to an Eighth Amendment violation."

Chance, 143 F.3d at 703; see Green v. Venettozzi, No. 9:14-CV-1215 (BKS/CFH), 2018

WL 7917917, at * 19(N.D.N.Y. Nov. 21, 2018)("To the extent that plaintiff believed that

different treatment would remedy his diabetes symptoms, this belief does not amount to

inadequate medical care as plaintiffs concerns constitute nothing more than a mere

disagreement with [the doctors'] treatment plans, which is not actionable under the Eighth

Amendment."), adopted, 2019 WL 624922(N.D.N.Y. Feb. 14, 2019). A prisoner "is not

entitled under the Eighth Amendment to the best treatment available; he is merely entitled

to 'reasonable care.'" Barnes v. Ross, 926 F. Supp. 2d 499, 506 (S.D.N.Y. 2013)(citing

Salahuddin, 467 F.3d at 279).

       The record before the Court demonstrates that the treatment Plaintiff received for


his diabetes was adequate. Throughout Plaintiffs incarceration at Attica, he had his blood

sugar level checked twice a day and could request testing at any time. (Dkt. 72-1 at ^ 16).

He also could have had insulin or sugar administered as needed, and had emergency

                                           - 10-
medical access 24 hours a day, seven days a week. {Id.). Additionally, Plaintiff while

incarcerated did not suffer any serious side effects from his diabetes, such as ketoacidosis,

diabetic coma, diabetes-related strokes, blindness, amputation, or ulcers. (Dkt. 72-5 at

1115).

         Plaintiff argues he did not receive adequate treatment because his urine was only

checked for ketones when his blood sugar levels were above 450, and he called medical

staff to his cell for treatment, went to the emergency room, and in one instance was found

on the floor. (Dkt.77 at 7; Dkt. 77-2 at 87-122). However,these minor lapses in treatment,

which the record shows did not result in any of the serious side effects discussed above,

are not sufficient to establish a serious medical need. See Carpenter, 316 F.3d at 186-87

(discussing that a risk of harm "may be absent... although an inmate suffers from an

admittedly serious medical condition ... where the alleged lapses in treatment are minor

and inconsequential"); Farid v. Ellen, No. 01 Civ. 8292(PKC), 2006 WL 59517, at *10

(S.D.N.Y. Jan 11, 2006)(granting summary judgment to defendants because "[djespite

plaintiffs detailed record of various alleged lapses by defendants in treating his condition,

plaintiff has come forward with no evidence of how this alleged delay exacerbated his

condition or worsened his prognosis for effective treatment"), aff'd, 593 F.3d 233(2d Cir.

2010).

         Additionally, the record demonstrates that many of these incidents stemmed from

Plaintiffs refusal to follow the recommendations ofthe prison's health care providers. See

Nelson v. Deming, 140 F. Supp. 3d 248, 261 (W.D.N.Y. 2015)("An inmate's refusal to

receive treatment indicates that the inmate's treating doctors and nurses were not

                                           - 11 -
deliberately indifferent to the inmate's medical needs.");Scarbrough v. Thompson,No. 10-

CV-901, 2012 WL 7761439, at *12(N.D.N.Y. Dec. 12, 2012)(holding that where inmate

refused medical care from a nurse,"any alleged delay or interference in treatment was due

to [the inmate's] own actions" and could not subsequently "be transformed into an Eighth

Amendment claim"), adopted,2013 WL 1100680(N.D.N.Y. Mar. 15,2013);Ross v. Kelly,

784 F. Supp. 35, 46-47 (W.D.N.Y. 1992) (evidence failed to establish deliberate

indifference to medical needs where plaintiff was largely to blame for many ofthe delays

in his treatment due to his second-guessing of physician's advice and refusal oftreatment),

affd, 970 F.2d 896 (2d Cir. 1992); see also Jones v. Smith, 784 F.2d 149, 152 (2d Cir.

1986)(holding the district court properly dismissed the plaintiffs deliberate indifference

claim because given the inmate's "constant declinations to be treated by prison doctors,

failure to treat his back was at best a question of malpractice[.]").

       For example. Plaintiffrefused the diabetic diet prescribed to him (Dkt. 77-2 at 161),

and Plaintiffs medical records demonstrate that the incidents where he had high blood

sugar often occurred after he ate a high carbohydrate meal. {See, e.g., id. at 87 (medical

record from July 22, 2008, noting Plaintiffs blood sugar levels were high and that he had

eaten a high carbohydrate meal that morning); id. at 103 (medical record from March 26,

2012, noting Plaintiff was given a pass to the emergency room for high blood sugar, but

that Plaintiff"admits to sugar intake last PM with cereal" and that he is noncompliant with

his diet)). Plaintiff argues that he requested to no longer receive the diet prescribed for his

diabetes because while on the meal plan, he was not allowed to take snacks from the mess

hall, which he contends prevented him from eating when his blood sugar was low. (Dkt.

                                            - 12-
77 at     39-41). He also argues he would have been on the therapeutic diet if he was

allowed to eat in his cell, which would allow him continuous access to food. {Id. at ^ 39).

However, the record shows that Attica's staff determined it was not medically necessary

for Plaintiff to be fed in his cell. {Id.). The record also shows that Plaintiff could have

requested juice or glucose"^ from his cell at any time if he thought his blood sugar was low,

and that he frequently did so. {See, e.g.. Diet. 77-2 at 96(medical record from February 20,

2011, noting that Plaintiff was given a glass of lemon-lime soda and milk); id. at 97

(medical record from March 17, 2011, noting that Plaintiff was given milk after staff was

notified of a hypoglycemic episode)).

        The record also shows that Plaintiffreceived multiple referrals to an endocrinologist

so he could be evaluated for an insulin pump, but that he refused to go to any of the

appointments. (Dkt. 72-5 at T| 13). Plaintiff contends he refused because when he went to

see an endocrinologist while incarcerated at Attica in 2008, his blood sugar levels were

over 500 when he returned, which is a level that requires medical attention at the prison,

and that he instead requested a video conference with an endocrinologist. (Dkt. 77-2 at 94,

154). However, the record shows the endocrinologist seen by Attica inmates is only 20

minutes away from the facility, and in the event of an adverse reaction, Attica staff are

trained to transport inmates to the nearest hospital. (Dkt. 81 at     15-16). A reasonable

trier of fact could only find that these measures were adequate to ensure Plaintiffs well-

being while being escorted to and from the endocrinologist.



^       Plaintiff contends there have been times when glucose tubes were not available, but
admits that he had access to sugar packets. (Dkt. 77 at 15).
                                            - 13-
       Plaintiff also contends that having his blood glucose levels tested twice a day was

inadequate, and references a supplement from the American Diabetes Association that

recommends testing three times a day.^ (Dkt. 77 at 20). However, a recommendation is

just that—a recommendation, and moreover it does not state that being tested twice a day

is inadequate. The only evidence Plaintiff presents about the inadequacy of twice-a-day

testing is his own testimony, which is insufficient to prove his treatment was unreasonable.

See Jeffers v. City ofNew York, No. 14-CV-6173(CBA)(ST), 2018 WL 904230, at *31

(E.D.N.Y. Feb. 13, 2018) ("If [the plaintiff] had adduced some expert testimony or

argument as to why twice-daily finger sticks were insufficient treatment for diabetics in

general, or for him specifically, he may have been able to raise a dispute of material fact.

But, without more than his own testimony, such evidence is legally insufficient to prove a

sufficiently serious deprivation of adequate care."). Additionally, Plaintiff could have

requested additional testing of his blood-glucose levels at any time (Dkt. 72-7 at ^ 2), and

Dr. Rao in his declaration states "that the processes in place at Attica were adequate for

treating [Plaintiff]'s illness." (Dkt. 72-5 at ^ 6). Moreover,the record shows that Plaintiff

has never filed a grievance with Attica regarding the number oftimes his blood sugar was

tested daily. (Dkt. 72-6 at 13).




^      In their motion. Defendants address Plaintiffs contentions about additional blood
sugar checks as a separate claim. (Dkt. 72-7 at 11-12). However, the Court finds that
Plaintiff references the additional blood sugar checks in an attempt to demonstrate the
inadequacy of his current medical treatment without the glucometer and therefore treats
such contentions as part of his glucometer claim.
                                           - 14-
       Plaintiffs reliance on Rome v. Plantier, 182 F.3d 192(3d Cir. 1999), is misplaced.

There, the Court found that the diabetic plaintiffs could have stated a deliberate

indifference claim where they alleged that they did not receive diabetes-appropriate meals

and only had their blood-sugar levels tested "a minimal number oftimes each year." Id. at

197-98. By contrast. Plaintiff had the option of receiving a meal prescribed for diabetics

that he opted out of, and his blood-sugar levels were tested at least twice a day every day.

Plaintiff also references Hadix v. Carmo,465 F. Supp. 2d 776(W.D. Mich. 2006), where

the Court found the medical staff violated a plaintiffs Eighth Amendment rights because,

in addition to his request for a glucometer being denied, he was over-prescribed insulin,

received no in-patient care to monitor his blood sugar, and had no endocrinologist

consultation ordered, resulting in his death due to hypoglycemia. Id. at 781. Here in

contrast, the record shows Plaintiffreceived care at least twice a day, had access to around-

the-clock emergency services, had not been over-prescribed insulin, and had multiple

endocrinologist appointments scheduled but refused to go.

       Plaintiff also argues that not having access to a glucometer is a violation ofDOCCS'

policy. (Dkt. 77 at 24). He refers to an excerpt from the Diabetes Mellitus Primary Care

Practice Guideline issued by DOCCS on June 18, 2014 (the "Guideline"), that states:

"Regular self-monitoring blood glucose (SMBG) is especially important for patients

treated with oral agents or insulin to monitor for and prevent hypoglycemia." (Dkt. 77-2

at 136). However,the record shows that the Guideline does not institute a policy of giving

diabetic prisoners glucometers; instead, it instructs the prison medical staffabout how often

they should test a patient's blood-sugar levels. It is undisputed that no prisoner in DOCCS

                                           - 15-
custody is permitted, or was permitted after the Guideline was issued,to possess a personal

glucometer. (Dkt. 72-1 at ^ 3). Additionally,the Guideline is directed at the prison clinical

care team (Dkt. 77-2 at 135), and the blood glucose testing section is in a portion of the

Guideline that discusses other tests that clinicians should perform on diabetic patients.

Moreover, the section about blood-glucose monitoring instructs the medical team that

"[t]he frequency of SMBG ... should be sufficient to facilitate reaching glucose goals."

{Id. at 136). Such instructions to the clinical staff would not be necessary if the prisoners

were monitoring their blood glucose levels themselves.^

       Plaintiff also argues that he could be prescribed a device such as the FreeStyle Libre,

which is a glucose monitoring device that does not require the use of a needle, and that Dr.

Rao should have advocated for such a device for him. (Dkt. 77 at ^ 19; Dkt. 77-1 at 10).

However, Plaintiff "is not entitled under the Eighth Amendment to the best treatment

available; he is merely entitled to 'reasonable care.'" Barnes,926 F. Supp.2d at 506(citing

Salahuddin, 467 F.3d at 279); see Hill, 657 F.3d at 123 ("[T]he essential test is one of

medical necessity and not one simply of desirability." (quotation omitted)). As detailed

above. Plaintiffs treatment has been adequate, and his disagreement with said treatment

and desire to be prescribed a particular device is not sufficient to establish a constitutional

violation.




^      Even if the Guideline did suggest that a diabetic prisoner should monitor his or her
own blood glucose levels, the Guideline was issued by the regional medical director, and
there is no indication of whether DOCCS security administrators reviewed the medical
guideline. As discussed later, Hughes' decision was made for security reasons pursuant to
security policy, and a trier offact could only find the decision was a reasonable application
ofthat policy.
                                            - 16-
              2.     Deliberate Indifference


       The Court finds the record cannot show that Plaintiff suffered a serious medical

need from being denied access to a glucometer, but even if a reasonable juror could find

there was an objective harm, the record before the Court cannot demonstrate that Hughes

or Dr. Rao acted with deliberate indifference.


       The record shows that Hughes' decision to deny Plaintiff a glucometer was based

on the DOCCS security policy.' (Dkt. 72-4 at        2-7). The policy was in place because

the lancets used with the glucometers may be used for tattooing or inflicting harm and can

contribute to the spread of diseases such as HIV and Hepatitis C. (Dkt. 72-1 at ^ 3). In

light of the "wide-ranging deference" afforded to prison administrators for "the adoption

and execution of policies and practices that in their judgment are needed to preserve

internal order and discipline and to maintain institutional security," Bell, 441 U.S. at 547,

a reasonable trier offact could only find that Hughes did not act with deliberate indifference



'      Plaintiffcontends, without citing any other supporting evidence,that such a security
policy does not exist. Such self-serving statements are not sufficient to defeat a motion for
summary judgment. See Davidson v. Desai, 817 F. Supp. 2d 166, 195 (W.D.N.Y. 2011)
("Plaintiff is required to point to some evidence in the record, other than self-serving,
conclusory statements establishing his claim."); see also Lujan v. Nat'I Wildlife Fed'n, 497
U.S. 871, 888 (1990)(holding a self-serving affidavit which reiterates the complaint's
conclusory allegations is insufficient to preclude summary judgment). A reasonable trier
of fact looking at the record before the Court could only find that such a policy existed
during the events in question. Hughes, the Deputy Superintendent for Security at Attica
during the events in question, denied Plaintiffs request for a glucometer because"DOCCS
had various security policies pertaining to diabetic inmates," and "inmates were not
permitted a glucometer." (Dkt. 72-4 at 2-3). Additionally, on June 4,2014,in response
to Plaintiffs grievance about the glucometer, the DOCCS Central Office Review
Committee informed Plaintiff that "glucometers are not permitted for in-cell use." (Dkt.
77-2 at 147). Moreover, it is undisputed that no inmate under the care of DOCCS had a
personal glucometer during that time. (Dkt. 72-1 at T| 3).
                                            - 17-
when he applied the DOCCS policy regarding glucometers to Plaintiff. See Rodriguez v.

Ames, 287 F. Supp. 2d 213, 221 (W.D.N.Y. 2003)(citing Pell v. Procunier, 417 U.S. 817,

827(1974))("Where a prison policy is related to maintaining prison security, deference to

the 'expert judgment' of the corrections officials who promulgated that policy is

appropriate because those officials are in the best position tojudge what steps are necessary

to maintain security.").

       Plaintiff argues that the DOCCS policy is unconstitutional because federal prisons

and other states allow prisoners to have glucometers. {See Dkt. 77 at          15-16). Just

because other prison systems have policies that allow prisoners to have personal

glucometers does not mean that a policy disallowing personal glucometers is

unconstitutional. See Harmelin v. Michigan, 501 U.S. 957, 990(1991)("Diversity ... in

policy ... is the very raison d'etre of our federal system."). While the Court's research

did not find cases within the Second Circuit that address the DOCCS glucometer policy,

other courts that have addressed similar glucometer policies have consistently found that

denying prisoners access to glucometers is not a violation of a prisoner's constitutional

rights. See Peasley v. Spearman, No. 15-CV-01769,2018 WL 4468823, at * 18(N.D. Cal.

Sept. 18, 2018)(granting defendants' motion for summary judgment where plaintiff, a

brittle Type 1 diabetic, failed to demonstrate the medical necessity of an on-person

glucometer where doctors stated the device was "highly beneficial," but "not medically

necessary"); Harris v. Ghosh, No. 10 C 7136, 2012 WL 3903894, at *7(N.D. 111. Sept. 7,

2012)("The court sympathizes with Plaintiffs frustration stemming from the inconsistent

delivery of insulin and his unreliable access to a glucometer, but these relatively minor

                                           -18-
deficiencies have not exposed Plaintiff to 'excessive risk.' '[T]he Constitution is not a

medical code that mandates specific medical treatment.'" (alteration in original)(quoting

Jackson V. Kotter, 541 F.3d 688,697(7th Cir. 2008)(quotation omitted))).

       A reasonable trier of fact could also only find that Dr. Rao was not deliberately

indifferent. Plaintiff argues that Dr. Rao was deliberately indifferent because "[rjather than

speaking with Hughes personally about Plaintiffbeing issued a glucometer ...Rao advised

Plaintiff to write a letter to Hughes." (Dkt. 77 at T| 13). At least one court in this Circuit

has recognized that failure to advocate for a prisoner may give rise to a deliberate

indifference claim in some circumstances. See Rodriguez v. Downstate Corr. Fac., No.00

Civ. 9337(LAP), 2003 WL 1698204, at "'6 (S.D.N.Y. Mar. 31, 2003)(denying summary

judgment for a deliberate indifference claim where there was no indication that a parole

officer "took any affirmative steps to advocate" for the release of the prisoner from the

drug treatment campus after it was recommended by a doctor), affd,94 F. App'x 864(2d

Cir. 2004). However, the record shows, and Plaintiff does not refute, that Dr. Rao

approached Hughes about allowing diabetic inmates to have glucometers but was told it

was against DOCCS' security policy. (Dkt. 72-4 at ^ 6; Dkt. 72-5 at ^ 7). Moreover, Dr.

Rao states in his declaration that he does "not have the authority to overrule security about

whether an inmate may be provided a glucometer"(Dkt. 72-5 at ^ 9), and in any event "the

twice-daily checks plus emergency medical callouts were sufficient to address [Plaintiffs]

needs" {id. at ^ 6).

       Accordingly, the Court grants Defendants' motion for summary judgment as to

Plaintiffs glucometer claims.

                                            - 19-
       B.     Claim Against Nurse Havnes

       Defendants also move for summary judgment as to Plaintiffs deliberate

indifference claims against Nurse Haynes, relating to the December 29, 2013, incident.

(Dkt. 72-7 at 12-13). The Court finds a reasonable trier of fact could only determine that

Nurse Haynes did not act with deliberate indifference for the reasons that follow.

       The record does not show that Plaintiff suffered an objective harm from this

incident. Plaintiff slept poorly, waking up throughout the night to urinate. (Dkt. 72-6 at

11). He never requested emergency medical assistance. (/J. at 12-13). The next morning.

Plaintiff had his regular blood sugar check and was provided insulin. (Dkt. 72-1 at ^ 13).

Although his blood sugar level was over 400, it was not high enough for prison medical

staffto contact a doctor(Dkt. 77-2 at 94), and it had been that high on other days that month

as well (Dkt. 72-3 at ^ 13). Moreover, Plaintiff did not suffer from ketoacidosis, diabetic

coma, diabetes-related strokes, blindness, amputation, or ulcers. (Dkt. 72-5 at       15). A

reasonable trier offact could not find on this record that Plaintiffsuffered a serious medical


need as a result ofthe actions(or inaction) of Nurse Haynes.

       Even if the record did establish a serious medical need, a reasonable trier of fact

could not find that Nurse Haynes acted with deliberate indifference. The record shows that

Nurse Haynes was not permitted on the gallery, and that he told a corrections officer to

provide Plaintiff with sugar and inform him ifPlaintiffstill had symptoms after 10 minutes,

facts that Plaintiff admits. (Dkt. 72-1 at ^ 9; Dkt. 77 at 1). Moreover,the officer logbook

for that night states Plaintiff complained about not feeling well for diabetic reasons and

that Nurse Haynes "said to have him eat or drink something." (Dkt. 77-2 at 140).

                                            -20-
       At most, the record supports a claim of negligence, not "an act or a failure to act by

[a] prison doctor that evinces a conscious disregard of a substantial risk of serious harm."

Chance, 142 F.3d at 703 (quotation omitted); see Estelle, 429 U.S. at 106("[A] complaint

that a physician has been negligent in ... treating a medical condition does not state a valid

claim of medical mistreatment under the Eighth Amendment."). While Nurse Haynes

potentially gave Plaintiff the wrong course oftreatment,^ nothing in the record shows any

such error was malicious. See Harris v. Westchester Cty. Med. Ctr., No. 08 Civ.

1128(RJH), 2011 WL 2637429, at *3 (S.D.N.Y. July 6, 2011)("As for misdiagnosis,

without more,[a]negations of negligent treatment and misdiagnosis do not state a cause of

action under the Eighth Amendment."(alteration in original)(quoting Anderson v. Lapolt,

No. 9:07-CV-1184, 2009 WL 3232418, at *13 (N.D.N.Y. Oct. 1, 2009))); Burgess v.

County of Rensselaer, No. l:03-CV-00652 (NPM-RPT), 2006 WL 3729750, at *8

(N.D.N.Y. Dec. 18, 2006)("[A] claim of misdiagnosis, faulty judgment, or malpractice

without more to indicate deliberate indifference, is not cognizable under section 1983."

(quotation omitted)). To the contrary. Nurse Haynes asked the guard to notify him if

Plaintiff was still experiencing symptoms. (Dkt. 72-1 at 19). Additionally, the record

before the Court shows that the reason Nurse Haynes did not continue to treat Plaintiff is




^      The next morning, the record shows Plaintiffs blood sugar level was over 400.
(Dkt. 72-3 at ^ 13). The record is not clear as to whether Plaintiff was given sugar by the
corrections officer as Nurse Haynes instructed, but in any event. Plaintiff may have been
hyperglycemic when Nurse Haynes gave the instruction, not hypoglycemic, and thus
potentially should have been given insulin instead of sugar.

                                            -21 -
because he was never subsequently informed by the guard that Plaintiffs symptoms

persisted. (Dkt. 72-3 at^^ 8-11).

       The logbook entry relied on by Plaintiff is not dispositive. Although the officer

logbook for the night in question states Nurse Haynes "did not want to see" Plaintiff(Dkt.

77-2 at 140), Defendants do not dispute that Nurse Haynes told the corrections officer it

was not necessary at that time to bring Plaintiff to the infirmary. (Dkt. 72-3 at ^ 7).

Additionally, neither the logbook nor Plaintiff dispute that Nurse Haynes instructed the

corrections officer to report if Plaintiff was still experiencing symptoms after consuming

sugar. (Dkt. 72-1 at ^ 9; Dkt. 77 at ^ 1). Moreover,in his declaration. Nurse Haynes states

that ifthe corrections officer had contacted him again, he "would have asked for [Plaintiff]

to be escorted to the infirmary so further medical care could be applied." (Dkt. 72-3 at

19).

       Plaintiff cites to Weyand v. Okst, 101 F.3d 845 (2d Cir. 1996), to support his

contention that Nurse Haynes was deliberately indifferent, but the Court finds the Second

Circuit's holding in that case does not apply here.^ In Weyand, the Second Circuit found

summary judgment was inappropriate where the plaintiff went into insulin shock, and the

defendants failed to give him any medical attention at all. Id. at 857. In the instant matter.

Nurse Haynes was not permitted on the gallery, and although he did not have Plaintiff

brought to the infirmary, he nonetheless ordered treatment and monitoring for Plaintiff—

he told a corrections officer to give Plaintiff sugar and to inform him if Plaintiff was still



^      Plaintiff also cites to numerous out-of-circuit cases that stand for the same
proposition as Weyand. (Dkt. 77 at ^ 32).
                                            -22-
experiencing symptoms after 10 minutes. (Dkt. 72-1 at          9). A reasonable trier of fact

could not find on this record that Nurse Hayncs consciously disregarded a substantial risk

of serious harm to Plaintiff.


III.   Qualified Immunity


       Defendants also contend that they are entitled to qualified immunity with respect to

all of Plaintiffs claims. {See Dkt. 72-7 at 9-11). "The doctrine of qualified immunity

protects government officials from liability for civil damages 'unless a plaintiff pleads facts

showing(1)that the official violated a statutory or constitutional right, and(2)that the right

was clearly established at the time ofthe challenged conduct.'" McGowan v. United States,

825 F.3d 118, 124(2d Cir. 2016)(quoting Woodv. Moss, 134 S. Ct. 2056,2066-67(2014)).

Here, because the Court holds a reasonable trier offact would find Plaintiff did not produce

enough evidence to demonstrate that Defendants violated his constitutional rights, the

Court does not reach the issue of whether Defendants are entitled to qualified immunity.

                                      CONCLUSION


       For the foregoing reasons. Defendants' motion for summary judgment (Dkt. 72) is

granted. Plaintiffs Complaint (Dkt. 1) is dismissed. The Clerk of Court is directed to

enter judgment in favor of Defendants and close this ease.

       SO ORDERED.




                                                    ELIZABETIiA. WOLFORD
                                                    Unftetfatates District Judge

Dated: June 17, 2019
       Rochester, New York

                                            -23 -
